DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1st, 2021 has been entered.
 This action is in response to the arguments filed on February 1st, 2021. A summary of this action:
Claims 1-3, 5-8 have been presented for examination.
Claims 1, 3, 5-7 were amended by the supplemental amendments on September 28th, 2020, and these same amendments are presented for consideration in the filing on February 1st, 2020
Claim 4 was cancelled by the supplemental amendments, and is presently canceled 
Claim  1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., “Compact modeling of GaN HEMTs for Microwave High Power Amplifier Design”, 2014
in view of W. N. Mwema, A Reliable Optimisation-based Model Parameter Extraction Approach for GaAs-based FETs using Measurement- correlated Parameter Starting Values, PhD Dissertation, Department of High Frequency Engineering, University of Kassel, Kassel, Germany, 2002 and 
in further view of Plessis, “Development of Nonlinear CAD models for the Design of Linear LDMOS Power Amplifiers”, April 2006 Master’s Thesis for the University of Stellenbosch and 
in further view of Qian, “Variability Modeling and Statistical Parameter Extraction for CMOS Devices”, 2015.
Claim 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., “Compact modeling of GaN HEMTs for Microwave High Power Amplifier Design”, 2014 in view of W. N. Mwema, A Reliable Optimisation-based Model Parameter Extraction Approach for GaAs-based FETs using Measurement- correlated Parameter Starting Values, PhD Dissertation, Department of High Frequency Engineering, University of Kassel, Kassel, Germany, 2002 and in further view of Plessis, “Development of Nonlinear CAD models for the Design of Linear LDMOS Power Amplifiers”, April 2006 Master’s Thesis for the University of Stellenbosch and in further view of Qian, “Variability Modeling and Statistical Parameter Extraction for CMOS Devices”, 2015 and in further view of Tofallis, “A better measure of relative prediction accuracy for model selection and model estimation”, 2015. 
The rejection is made non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
For clarity of record - The Examiner notes that the applicant filed a supplemental amendment and supplemental arguments on September 28th, 2020 without a request for consideration, such as request for consideration in the AFCP program. 
	The present claims, submitted on February 1st, 2021, is presenting for consideration the claim amendments filed on September 28th, 2020. 
	The present remarks, submitted on February 1st, 2021, is presenting for consideration the same arguments for the § 103 rejection as was filed in the remarks on September 28th, 2020. However, the present remarks fail to present arguments regarding the claim objections and the § 112(a) rejection, even though the September remarks contained arguments regarding these rejections/objections.
	As such, for compact prosecution, the Examiner uses the Remarks from September 28th, 2020 for the arguments, as these remarks contain the same arguments for the § 103 rejection as the Feb. 1st, and furthermore also address the other grounds of rejection/objection. 
	

Regarding the § 112(a) Rejection
	In light of the applicant’s amendments and supporting arguments (filed initially on September 28th, 2020), the rejection is WITHDRAWN. 
	
Regarding the claim objections
In light of the applicant’s amendments and supporting arguments (filed initially on September 28th, 2020), the objections are WITHDRAWN. 

Regarding the § 103 Rejection
	In light of the applicant’s amendments and arguments, the rejection under § 103 is WITHDRAWN. 
Specifically, the applicant’s amendments and supporting arguments against Root as previously relied upon. As such, the Root reference is no longer relied upon. 
However, the Examiner does respond to several of the arguments below, as Xu is still relied upon and the applicant’s arguments are also including unclaimed features. 

	A new grounds of rejection is presented below. 

The applicant submits (Remarks, page 8):
Because the comparison between the simulated and measured S-parameters disclosed by Xu is only used to prove the validity of a proposed parameter extraction algorithm, at the time of the comparison, the extracted parameters have already been determined by the algorithm. Thus, there is no reason why a person having ordinary skill in the art would use the Angelov model to re-extract the parameters by iterative optimization to fit the measured data at this point... 

	This argument is not persuasive. 
	There are numerous reasons for a person of ordinary skill to apply an optimization program to further improve the parameters, such as to further improve the accuracy of the model parameters based on the optimization e.g. see Merwe as relied upon below.
 is not limited in such a manner that “Xu is only used to prove the validity of a proposed parameter extraction algorithm” as argued by the applicant, e.g. see figure 3 of Xu which teaches using an “S-parameters residual” as part of this fitting. Xu merely does not explicitly teach that this residual would have used the “simulated and measured S-parameters” for the optimization/tuning, e.g. the residual fitting error between the simulated and measured S-parameters, such as taught in Merwe and as relied upon below in combination. 
	To clarify this – see Xu, pages 468-469 for the steps in the algorithm and see the reliance of Xu on reference # 14 which is previously cited Jarndal, and then see Jarndal page 3441 col. 2, ¶ 2 “The whole estimated parameters are then used to simulate the device -parameters, which are then compared with the measured ones. Using this systematic searching procedure, high-quality measurement-correlated starting values for the SSM parameters can be found [8]. The closeness of the starting values to the real values simplifies the next step of parameters optimization since the risk of a local minimum is minimized.”
	So clearly, Xu’s teaching leads Jarndal which provides an explicitly motivation to use “high-quality...starting values” and then perform optimization on them. And see Jarndal, page 3444, § B which teaches in part “The magnitude of the error between the measured parameter and its simulated value can be expressed as [8]”.
	The reference # 8 in the above citations of Jarndal is the newly relied upon Merwe reference. 
The applicant further submits (Remarks, page 9):
In contrast, "setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold" requires the simulated scattering parameters and the measured scattering parameters to be fitted to obtain the fitting scattering parameters curve. Only after the fitting scattering parameters curve has been obtained can the first set of tuning parameters be modified according to the degree of fitting of the fitting scattering parameter curve. That is, as discussed above, the simulated scattering parameters and the measured scattering parameters are used to generate the fitting scattering parameter curve rather than to select appropriate parameters directly as disclosed by Root. Thus, Root fails to teach "setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold".
	
The applicant’s argument is not persuasive.
The arguments relies that the claims “requires the simulated scattering parameters and the measured scattering parameters to be fitted to obtain the fitting scattering parameters curve.” this is not in the presently recited claims, nor is it in the specification. The claims only recite performing a comparison of the simulated and measured scattering parameters, NOT that the simulated/measured parameters are both “fitted”. 
	As such, the applicant’s above argument relies upon unclaimed features. Limitations are not read in from the specification, and furthermore there is no readily apparent existence of such argued features even in the instant specification. 

	To clarify: the claim merely recites: 
“comparing the simulated scattering parameters with the measured scattering parameters to obtain a fitting scattering parameters curve”

The claim does NOT recite, nor does it convey: 
“requires the simulated scattering parameters and the measured scattering parameters to be fitted to obtain the fitting scattering parameters curve”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., “Compact modeling of GaN HEMTs for Microwave High Power Amplifier Design”, 2014 in view of W. N. Mwema, A Reliable Optimisation-based Model Parameter Extraction Approach for GaAs-based FETs using Measurement- correlated Parameter Starting Values, PhD Dissertation, Department of High Frequency Engineering, University of Kassel, Kassel, Germany, 2002 and in further view of Plessis, “Development of Nonlinear CAD models for the Design of Linear LDMOS Power Amplifiers”, April 2006 Master’s Thesis for the University of Stellenbosch and in further view of Qian, “Variability Modeling and Statistical Parameter Extraction for CMOS Devices”, 2015

Regarding Claim 1
Xu teaches: 
A statistical analysis method for analyzing structural and technological parameters of Gallium Nitride (GaN) devices based on a GaN large-signal equivalent circuit model (Xu, abstract, teaches a “compact nonlinear model of GaN HEMT [GAN devices]” wherein section II, ¶ 1 teaches that “small signal equivalent circuit model is the basis of large signal modeling and also useful in process optimization”, also see section III ¶ 1 which clarifies that “The bottom up technique based on small signal equivalent circuit is used to build up the large-signal model for GaN HEMTs”, in other words Xu teaches a system/method for creating a large signal and small-signal equivalent circuit model of GaN devices
see below for the limitations related to the intended use of the preamble), comprising:
		establishing a GaN device small-signal equivalent circuit model (Xu, section II teaches establishing a small-signal equivalent circuit model – see fig. 1 and steps 1-4 as well as fig. 3, the model is established by fitting the model to “measurements”), 
extracting small-signal model parameters from the GaN device small-signal equivalent circuit model (Xu, section II, ¶ 1 teaches using the small-signal model as “the basis of large signal modelling” wherein a “parameter extraction algorithm” optimizes the small-signal model elements to “parameter measurements” such as “S-parameters” – specifically, see table 1 on page 469, col. 2, and the description in col. 2 ¶ 1-2 – the , 
establishing the GaN device large-signal equivalent circuit model based on the structural and technological parameters of the GaN device and at least one of the small-signal model parameters (Xu, as cited above, teaches “extracted” “parameters” (table 1) from the small-signal model, and teaches that the small-signal model is the “basis of large signal modelling” then see section III, ¶ 1 which teaches this is part of a “bottom up technique based on small signal equivalent circuit is used to build up the large-signal model” wherein the large signal model is depicted in fig. 7 – 	regarding the small-signal parameters – the large signal model includes the “extrinsic parameters” from the small signal model, i.e. “parasitic parameters” (section II, also see the figures 1 and 7) as well as being based on “intrinsic parameters”, i.e. section B on page 471 teaches the gate-source capacitance and gate-drain capacitance come from “multi-bias small signal measurements” wherein page 469, col. 2, ¶ 2 teaches “The intrinsic capacitance values of GaN HEMT small signal model extracted…displays each intrinsic parameter value of the all 72 biases”, in other words the large-signal model is using the intrinsic and extracting parameters that are “Extracted parasitic element values” such as in table 1 in order to “build up the large-signal model” (section III, ¶ 1)) 
then see section C on page 471 which teaches that the large signal model is “scalable” by “adding scalable parameters into the drain-source current and nonlinear capacitances” which include the “gate width and the number of gate fingers” [example of structural and technological parameters of the GaN device – see instant spec ¶ 39 which recites these include “gate length, gate width”]
…the large-signal model parameters comprising non-linear current source model parameters and non-linear capacitance model parameters, (Xu, fig. 7, as well as section A on page 470  teaches that the large-signal model includes a non-linear current source for the “drain-source current” (eqn. 1 to 10) including various “parameters” for the current source, and section B on page 471 teaches that the large-signal model has “nonlinear capacitance elements” with associated parameters for the gate-source and gate-drain capacitors which are “bias and temperature dependent”) 
	wherein the extracting the small-signal model parameters comprises: (Xu, as cited above, Xu, section II, ¶ 1 teaches using the small-signal model as “the basis of large signal modelling” wherein a “parameter extraction algorithm” optimizes the small-signal model elements to “parameter measurements” such as “S-parameters” – specifically, see table 1 on page 469, col. 2, and the description in col. 2 ¶ 1-2 – the “small-signal model parameters” that are “extracted” are “parasitic element values” that include “extrinsic parameters” and “intrinsic parameters” (see table 1))
	measuring scattering parameters of the GaN device under a pinch-off condition,  (Xu, page 468-469, as cited above, specifically ¶ 1 of col. 1 of page 469, teaches that several circuit parameters are collected in “pinch off” condition, and further teaches that “the optimal capacitances values corresponding minimum S-parameters [scattering parameters] residual can be obtained.”, further see # 3-#4 on page 469 for additional details on relating “S-parameters” to “pinch-off” for the small-signal model)
extracting, according to the measured scattering parameters under pinch-off condition, parasitic parameters of the small-signal equivalent circuit model,   (Xu, as cited above, specifically page 469, col. 1, teaches extracting the parasitic capacitances, inductances, and resistances from S-parameters measurements in “cold pinch-off” for the small-signal model, e.g. see table 1 which gives “Extracted parasitic element values”)
obtaining simulated scattering parameters by simulation according to the small- signal model parameters,  (Xu, fig. 6, teaches  “Fig. 6 shows the comparison between the simulated and measured S -parameters within the frequency range between 100 MHz and 40 GHz at different bias points. As can be seen by comparing the simulated and measured S-parameters, this parameter extraction algorithm is high precision, which proves the validity of the parameter extraction algorithm”, i.e. simulated and measured S-parameters are both obtained and compared to each other)
comparing the simulated scattering parameters with the measured scattering parameters  (Xu, as cited above, teaches validating the accuracy by comparing the simulated to measured) 

Xu does not explicitly teach:  
for each GaN device of a plurality of the GaN devices:
extracting large-signal model parameters from the GaN device large-signal equivalent circuit model, 
modifying the large-signal model parameters until microwave characteristics calculated from the GaN device large-signal equivalent circuit model conform to measured microwave characteristics of the GaN device, and 
extracting the structural and technological parameters of the GaN devices based on the modified GaN device large-signal equivalent circuit model, and 
statistically analyzing the structural and technological parameters extracted from each of the modified GaN device large-signal equivalent circuit models...
	... to obtain a fitting scattering parameters curve, and 2U.S. Patent Application No. 15/565,553Atty. Docket No: GAOWO-119 
setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold. 

Mwema teaches:
	... to obtain a fitting scattering parameters curve, and 2U.S. Patent Application No. 15/565,553Atty. Docket No: GAOWO-119 (Mwema – for relevance see the abstract which teaches “The main contribution of the technique is in the extraction of extrinsic model parameters, which are all determined from small-signal S-parameters measured under cold pinch-off conditions”, and see figure 3-1 on page 31 which depicts a 20-element small-signal equivalent circuit of a microwave FET which is substantially similar to the one shown in Xu figure 1 – Mwema teaches a method for parameter extraction for small-signal models for microwaves FETs such as for the model shown in Xu, wherein the parameter extraction using the S-parameters measured from “pinch-off”, then see § 4.2 starting on page 39 and see figure 4-1 on page 41 – this provides a general overview of the technique, then see page 57 -58 which The need for random starting values
is therefore eliminated and only a final fine-tuning optimisation will be required”, i.e. this method initial extracts model parameters from the measured scattering parameters, such as in Xu, and then performs a “fine-tuning optimisation” using the “high quality starting values” for further improve the accuracy of the parameters, see §5.1 for more clarification, e.g. § 5.1.1 ¶ 1 teaches a technique similar to Xu’s figure 3
	in regards to the claim limitation – see § 5.1.1 “These estimates are then used to simulate the device S-parameters, which are then compared with the measured ones. The residual fitting error ε and the corresponding model parameter vector P (ε) are stored.”, i.e. the initial starting values for the parasitic parameters are first estimated from measured data, then used to simulate the circuit, and then a “residual fitting error” is applied to a comparison of the simulated and measured “S-parameters” to obtain a fitting scattering parameter curve which is used to the “residual fitting error” between the measured/simulated S-parameter values – see Xu, figure 3 – Xu also uses a “S-parameters residual” similar to this technique, see figures 5-2 and 5-3 for more clarification on the process, in addition page 74 ¶ 3 “The fitting on measured S-parameters for the 0.15 μm 2 × 60μm IAF pHEMT using the parameter starting values generated using the proposed technique is presented in Figure 5-10 and that for the noise-corrupted simulated S-parameters in Figure 5-11.”, to summarize - the measured and simulated S-parameters are compared to obtain a “residual fitting error curve” [first example embodiment of the scattering parameter curve], and 2) both the measured and simulated S-parameters curves are fitted (e.g., see figures 5-10 and figures 5-11) thereby obtaining fitting scattering parameter curves, then see § 5.1.2 for more clarification)
setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold. (Mwema, see the citations above, then see § 5.1.2 for clarification – specifically, see pages 83-84 which teaches “In the model parameter extraction from S-parameter data, the magnitude of the error between the measured S-parameter and its simulated value may be written...” and provides various error functions [for the residual fitting error] wherein these functions show that the residual fitting error is a curve, i.e. it is for “the number of data points” in the comparison, also see equations 5.29-5.30 which include a “weighting” and page 84 teaches using these functions as part of “An objective function that is based on minimising the fitting error on the S-parameters”, e.g. see equation 5.36 on page 85 wherein this includes the error fitting curve for the S-parameters – then see § 5.1.3 for the “optimisation of the model parameters” using the previously extracted “starting values” which are “close to an optimal fit” wherein, as page 88 – a set of “random starting value vectors” is generated for estimation [example of tuning parameters] where these “random starting value vectors” and then “optimised” using the objective function including the residual fitting error curve between the measured/modelled S-parameters as cited above, wherein this “random optimisation at each iteration step” (page 88, second to last paragraph) is shown in figure 5-16 [the tuning parameters are iterative optimized to improve the fitting of the residual error curve], in regards to the threshold for this -  see page 58 ¶ 1 “A parameter optimisation based on the Nelder-Mead simplex algorithm see Appendix C for a flow chart of the algorithm) will be carried out to refine the model parameters for demonstration.” and then see appendix C, starting on page 141 – the objective function for Mwema is the error fitting curve obtained from the comparison of measured/simulated data, and page 142 equation C.3 teaches the “convergence criterion” used for “termination” [i.e. when the iterations stop as the degree of fitting conforms to the set threshold])


    PNG
    media_image1.png
    494
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    969
    865
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    988
    937
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    718
    915
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    718
    894
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Xu on a system for modelling GaN devices including a small-signal parameter extraction with the teachings from Mwema on a system for small-signal parameter determination using optimization that starts with “high quality starting values” and then optimizes those values. The motivation to combine would 
In addition, Mwema provided an additional motivation to combine on page 6 for “bottom-up parameter extraction” (see Xu, § 3, ¶ 1 wherein Xu is a “bottom up technique) wherein for a “bottom-up” extraction the system of Mwema provides “accurate small-signal parameters” that also accounts for “measurement uncertainty” which is “of critical importance”, i.e. this would have improved the accuracy for the circuit model. 
In addition, the Examiner notes that Xu provides clear guidance and motivation for a person of ordinary skill to have sought out and used the Mwema reference, i.e. Xu’s cited small-signal extraction algorithm is based on Jarndal’s (Xu’s reference # 14), and Jarndal’s is based on Mwema (Jarndal’s reference # 8)

Xu, as modified above, does not explicitly teach:
for each GaN device of a plurality of the GaN devices:
extracting large-signal model parameters from the GaN device large-signal equivalent circuit model, 
modifying the large-signal model parameters until microwave characteristics calculated from the GaN device large-signal equivalent circuit model conform to measured microwave characteristics of the GaN device, and 
extracting the structural and technological parameters of the GaN devices based on the modified GaN device large-signal equivalent circuit model, and 
statistically analyzing the structural and technological parameters extracted from each of the modified GaN device large-signal equivalent circuit models...

Plessis teaches: 
extracting large-signal model parameters from the GaN device large-signal equivalent circuit model, (Plessis, -for relevance see the abstract – this teaches a method for “nonlinear transistor modelling” for “microwave amplifiers” and then see chapter 4 starting on page 43 – this teaches a technique for generating a “large-signal model” based on “small-signal parameter values” (page 43) then see § 4.4 ¶ 1 “The determination of the large-signal parameters requires the fitting of the nonlinear equations on small-signal and measured DC data” wherein a system is provided to “optimise the parameter values” from a “typical set of starting values”, i.e. the system extracts the “set of starting values” for the “large-signal model” from the “small-signal parameter values” and then performs an optimization of these “starting values” for the “nonlinear equations” of the “large-signal model” in order to optimize the large-signal model to the “measured...data”, e.g. see figure 4.7 which compares the “small-signal” Rds to the “Fager Ids equation” [part of the large signal model], it would have been obvious to use the starting values optimized from Xu/Mwema’s “bottom-up approach” for the starting values for Plessis’s optimization of the large-signal model, see page 49 for more clarification) 
modifying the large-signal model parameters until microwave characteristics calculated from the GaN device large-signal equivalent circuit model conform to measured microwave characteristics of the GaN device, and  (Plessis, see page 49 ¶ 2 – the optimization includes optimizing for the “S-parameters” [example of microwave characteristics], i.e. the system optimizes the extracted large signal parameters such that the large signal model’s S-parameters conform to the measured S-parameters, i.e. page 49 ¶ 3 “the error functions for the optimisers calculate the sum of the differences between the optimised function values and the wanted data points...An error function of zero is therefore found when the optimised function fits perfectly on the wanted data...” , for clarification see page 65 last paragraph which teaches tuning parameters in the large signal model such as “RGSRF” and “RDSRF” so that the modelled S-parameters from the large signal model matches the measured s-parameters, page 66 provides additional parameters from this optimization – see table 4.4 for “Tuned large signal models”, for clarity the Examiner notes that Plessis teaches performing these optimization for both the “original Fager and improved Fager” large signal models)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Xu, as modified, above on a system for compact modelling with a large-signal and small-signal model of a GaN Device with the teachings from Plessis on a method for curve fitting/optimizing the model parameters/results to the input data for those parameters. The motivation to combine would have been that the technique in Plessis would have made the parameters/element values more 


Xu, as modified by Merwe and Plessis, does not explicitly teach:
for each GaN device of a plurality of the GaN devices: 
extracting the structural and technological parameters of the GaN devices based on the modified GaN device large-signal equivalent circuit model, and 
statistically analyzing the structural and technological parameters extracted from each of the modified GaN device large-signal equivalent circuit models...

Qian teaches:
for each … device of a plurality of the … devices (Qian, 
see below for a summary of the technique in Qian – to summarize - the system of Qian is extracting model parameters from a compact model, fitting the model parameters to reduce the error because measured/simulated data, and then using the results to analyze “statistical variations” from the “manufacturing process”, i.e. the structural and technological parameters
for the limitation above - see chapter 5 – section 5.1 teaches that this is applying the “statistical compact model parameter extraction methodology proposed in chapter 4” to actual “test chips” [devices], wherein section 5.2 ¶ 2 teaches that in this example application the data is measured for “for each of the six transistors” [i.e. for each device] and then a “Depending on the extraction flow for each compact model…”, i.e. the model is applied for each device of a plurality of devices –  also see page 98 which shows a variety of histograms for various structural and technological parameters as a result of this example application
for overview of Qian’s technique see - abstract, ¶ 3 teaches using a “statistical compact model parameter extraction” [e.g., see Xu, title and abstract] with an “accurate fitting” to “both simulated and experimental data” to provide “estimates of device performance and manufacturing yield” 
for overview of Qian’s technique also see - then see section 4.1 which teaches “Because MOSFET transistor characteristics are always abstracted by compact SPICE models, transistor variability [of structural and technological parameters] will naturally be translated into compact model parameter variations.” and further teaches this is for “process variations” which causes “statistical variations of [transistor characteristics] and then see section 4.2 which provides the technical details of the compact model extraction, specifically this includes “a set of model parameter values can be estimated by minimizing the error between the model and the measured data” (section 4.2.1, ¶ 3)):
extracting the structural and technological parameters of the GaN devices based on the modified GaN device large-signal equivalent circuit model, and 
see table 5.1 for a list of the example structural and technological parameters extracted, e.g. structural such as “channel width correction” and “channel length correction” and technological such as “long-channel threshold voltage”, “Bulk Fermi potential”, “transconductance parameter” and the like)
statistically analyzing the structural and technological parameters extracted from each of the modified GaN device large-signal equivalent circuit models (Qian, as cited above – also see section 5.3.1 and the plots on pages 98-101 which show a variety of the extract parameters analyzed by histograms, wherein the analysis also includes the “confidence interval” and “SSE” [standard squared error] and “median” as examples of a statistical analysis 
for more clarification see section 5.3.2 which provides details on the “parameter variability modeling”, e.g. “The threshold parameter VTO does not show any significant across-chip pattern, which is in line with the fact that threshold voltage variation is mainly the result of random dopant fluctuation and is largely dominated by the random components” and provides an example statistical analysis – pages 103-109 show various other forms of statistical analysis on these parameters )


In addition, the technique in Qian also provides the additional advantageous benefit of “a compact model parameter-extraction framework that intelligently selects model parameter candidates for numerical data extraction so that the extracted compact model parameters are physically reasonable, with minimal artificial correlation between the parameters, and fit the data adequately” in order to reduce the number of parameters being analyzed wherein “this selected set of model parameters still effectively captures the systematic across-chip variations”, i.e. this advantageous embodiment of Qian would have reduced the time for a person to analyze the results and determine what parameters were having the most impact on “parametric yield estimation”.  (Qian, section 6.1, ¶ 2) 

Regarding Claim 2
Xu teaches: 
	The method according to claim 1, wherein the small-signal model parameters comprise parasitic parameters and intrinsic parameters, 
wherein the parasitic parameters comprise parasitic capacitance, parasitic resistance and parasitic inductance, and the intrinsic parameters comprise intrinsic capacitance, intrinsic resistance, current source and output conductance (Xu, as cited above teaches a substantially similar small-signal model as the instant invention, including the various parasitic and intrinsic elements, see page 468, col. 2, ¶ 2- ¶ 4 teaches a technique for extracting “parameters” for a “small-signal equivalent circuit model” of a GaN HEMT (see abstract, and see section II, ¶ 1-2 for clarification, Xu further sets out the specific steps of extracting parasitic parameters on page 468, col. 2, ¶ 4 to page 469, col. 2, and presents a “Flow chart” in fig. 3, specifically that the method includes extracting “initial values”, then fixing several of the values in order to extract “parasitic values”, in addition Xu’s model is similar to the one in the instant specification, e.g. see fig. 2 of the instant spec, and fig. 1 of Xu, the only apparent difference is the use of the “Rpdg” resistor , which is not even described in the specification, and appears to merely be some parasitic resistance, such as known for modelling a leakage current through a parasitic capacitor, and that capacitor “Cpdg” is present in Xu as “Cgda”, in other words Xu teaches extracting values for the various elements in a small-signal circuit model, i.e. the small-signal model parameters, for a substantially similar circuit model as the one in the exemplary embodiment of the disclosed invention) . 

Regarding Claim 3
Xu teaches: 
	The method according to claim 1, further comprising:
after extracting the parasitic parameters: (Xu, page 468, col. 2, ¶ 4 teaches “A current mainstream approach to extract parameters is, firstly, extracting parasitic parameters through “Cold FET” S-parameters measurements, and then extracting intrinsic parameters by de-embedding from “Hot FET” S-parameters measurements”, i.e. first the parasitic parameters are extracted and then after this extraction obviously “then” the Hot-FET process occurs)
	measuring scattering parameters of the GaN device at a plurality of bias points; (Xu, page 469, col. 2, ¶ 2 teaches that the small-signal parameters are extracted at “all 72 biases” from the small signal model, i.e. the S-parameters are measured at 72 bias points, and the parameter extraction for the small-signal model occurs at all the bias points for intrinsic parameters  - these are part of the “’Hot FET’ S-parameter measurements (page 468, col. 2, last paragraph))
	de-embedding the parasitic parameters from the scattering parameters measured at the plurality of bias points;  (Xu, as cited above, specifically page 469, col. 1, # 4 teaches “Extract Rs, Rg and Rd again under the “cold forward” (Vgs=1V, Vds=0V) condition after de-embedding parasitic capacitances and inductances”, then see page 469, col. 2, ¶ 2, which teaches “Fig. 5 displays each intrinsic parameter value of the all 72 biases (Vgs=-4~1V with a step of 0.5V, and Vds=0~35V with a step of 0.5V).”, in summary Xu teaches de-embedding the parasitic values, then sweeping Vds and Vgs across multiple bias points to characterized the HEMT’s “intrinsic parameter value” and also the transconductance (“Gm” in fig. 4, which also shows a sweep across bias points

	and calculating small-signal model parameters corresponding to each of the plurality of bias points using the de-embedded scattering parameters. (Xu, as cited above, teaches determining the “intrinsic parameters” [small-signal parameters] after de-embedding the extrinsic parameters from the hot-FET measurements – see fig. 5 which shows the intrinsic parameters calculated from the small-signal model)

Regarding Claim 6
Xu teaches:
	The method according to claim 1, wherein modifying the large-signal model parameters comprises:
	importing the small-signal model parameters and the large-signal model parameters; (Xu, as cited above, teaches extracting both small-signal and large-signal model parameters which includes importing them, e.g. section III, ¶ 1, teaches “The bottom up technique based on small signal equivalent circuit is used to build up the large-signal model for GaN HEMTs. This method has been proved to be highly efficient in modeling large signal characterization of FETs.”)
wherein the fourth set of … parameters comprise device structural and technological parameters comprising one or more of a thickness of a barrier layer, doping concentration, gate length, gate width and Al component, (Xu, section C, ¶ 1-2 teaches that the compact model 

Plessis, as taken in combination above, specifically with Mwema (see below for the rationale for the combination), teaches: 
	setting a fourth set of tuning parameters, and calculating microwave characteristics of the GaN device, ...and the microwave characteristics of the large-signal equivalent circuit model comprise at least one of output power, power-added efficiency and gain; (Plessis, as cited above for claim 1 teaches optimizing the large signal model parameters such that the modelled large-signal data matches the measured data, e.g. for S-parameters (see page 49 of Plessis, see § 4.7, and elsewhere as cited above – Plessis teaches optimizing the large signal parameters by tuning them such that an “error function” [example of a fitting microwave characteristic curve] is minimized – see Plessis page 65-66 for more clarification that the “S-parameters” that are “simulated” are “compared to the measured S-parameters” and then from that comparison an additional tuning/optimization step is performed, obviously this is using the optimization based on an error function as described in on page 49 of Plessis, e.g. page 66 teaches “small errors” are “absorbed by this adjustment” and table 4.4. provides a list of the “tuned large signal parameters” for the “S-parameters”
then see Mwema, pages 83-85, specifically see equation 5.3.6 and see page 84 second to last paragraph – Mwema teaches 1) an error function similar to Plessis using only the S-parameters, 2) teaches that this error function may be further improved by accounting for “other transistor performance measures”, and then 3) teaches a improved error function in which the function accounts for the error between the microwave characteristics including the S-parameters, the “gain”, and the “stability factor” – see page 85 equations 5.34-5.36 for the use of “gain” “where Gmeas and Gcal are the gains computed from the measured and model S-parameters” – it would have been obvious to use Mwema’s improved error function for Plessis’s optimization to account for the “gain” “performance measure”) 
	comparing the calculated microwave characteristics of the device and the measured microwave characteristics to obtain a fitting microwave characteristic curve; (Plessis, as cited above, teaches on page 49 that the optimizing minimizes an “error function”, i.e. the error function is an example of a fitting microwave characteristic curve as the “error function” fits the “differences between the optimised function values and wanted data points” [this function fits the difference between the measured/simulated values from a comparison of those values, similar to Mwema as relied upon above], and the Examiner notes that the error function 
	and repetitively modifying the fourth set of tuning parameters according to a degree of fitting of the fitting microwave characteristic curve until the degree of fitting of the fitting microwave characteristic curve conforms to a fourth set threshold. (Plessis, as cited above and as taken in combination teaches this – the large signal parameters are tuned such that the large signal model results better fits the measured results, in regards to the tuning parameters see Plessis table 4.4 which teaches “tuned large signal parameters”, i.e. the system starts with an initial/starting set of “large signal parameters” that are input to the system, and then obviously creates a tuning set of parameters based on the starting set and optimizes iteratively the tuning parameters results in “tuned large signal parameters”, this process absorbs the “small errors 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Plessis, as taken in combination above, on optimizing large signal model parameters using an error function between the measured/modeled S-parameters with the teachings from Mwema on an error function for optimization which accounts for the error in the S-parameters, the error in the gain, and the error in the “stability factor” The motivation to combine would have been that “An objective function that is based on minimising the fitting error on the S-parameters alone may not necessarily lead to physically relevant parameter values...Other transistor performance measures, depending on the final application, should also be considered to further enhance the objective function...” (Mwema, page 84), i.e. the error function of Mwema would have improved the accuracy of the large signal optimization of Plessis as it would have accounted for addition “performance measures” which would have resulted in more “physically relevant parameter values”.

Claim 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., “Compact modeling of GaN HEMTs for Microwave High Power Amplifier Design”, 2014 in view of W. N. Mwema, A Reliable Optimisation-based Model Parameter Extraction Approach for GaAs-based FETs using Measurement- correlated Parameter Starting Values, PhD Dissertation, Department of High Frequency Engineering, University of Kassel, Kassel, Germany, 2002 and in further view of Plessis, “Development of Nonlinear CAD models for the Design of Linear LDMOS Power Amplifiers”, April 2006 Master’s Thesis for the University of Stellenbosch and in further view of Qian, “Variability Modeling and Statistical Parameter Extraction for CMOS Devices”, 2015 and in further view of Tofallis, “A better measure of relative prediction accuracy for model selection and model estimation”, 2015. 


Regarding Claim 5
Xu teaches:
	The method according to claim 1, wherein extracting the large-signal model parameters comprises:
	testing the GaN device to obtain pulsed I-V test data and static I-V test data;  (Xu, page 470, section III.A. teaches “Rth is obtained by measuring high temperature Pulse I-V and room temperature DC I-V[16]. The other parameters [of the Ids, that are unrelated to the thermal effect] are obtained by fitting the transient Ids [pulse IV] (shown in Fig.8).
	extracting, according to the pulsed I-V test data, parameters irrelevant to the self-heating effects in an Ids non-linear model; (Xu, as cited above, teaches this, specifically the “other parameters” of the Ids equation are extracted from a “transient Ids” [pulsed IV], wherein the thermal parameters are extracted from “high-temperature” pulsed and room temp DC IV)
	combining the pulsed I-V test data and the static I-V test data to extract parameters relevant to trapping effects and self-heating effects in the Ids non-linear model;(Xu, page 470 section III.A. teaches that the IDS equation is modified to include both “trapping” and “thermal effect” and that the parameters for the large-signal model are extracted from both pulsed and DC IV data (see above citation and remaining portion of section III.A for clarification), i.e. page 472, section “Conclusions”, recites “The compact modeling of linear and nonlinear effects of GaN HEMTs is described in this paper. Accurate extraction procedure of small signal model is presented. The bottom up technique is used to establish the large signal model and an improved scalable Angelov model [i.e. the modified Ids and the modified the large-signal model] including trapping effect and self-heating effects is proposed )
	simulating, according to the parameters irrelevant to the self-heating effects in the Ids non-linear model and the parameters relevant to the trapping effects and the self-heating effects in the Ids non-linear model, to obtain pulsed I-V simulation data and static I-V simulation data, respectively;(Xu, as cited above, teaches this, e.g. see fig. 9 and fig. 10 which “shows the comparison of I-V results between modeled [simulated] and measured at Room temperature (DC I-V) and 85C(Pulse I-V), respectively”);
	3U.S. Patent Application No. 15/565,553Atty. Docket No: GAOWO-119comparing the pulsed I-V simulation data and static I-V simulation data with the corresponding pulsed I-V test data and static I-V test data, respectively, to obtain I-V fitting curves; (Xu, as cited above, e.g. fig 9 and fig. 10, show a “comparison” between the modeled and measured data for the pulsed I-V and static I-V)
	...
	extracting intrinsic capacitances of the intrinsic parameters, the intrinsic capacitances comprising extracted non-linear capacitance model parameters; (Xu, section II, as cited above, teaches extracting the “extrinsic” and “intrinsic” values for the small signal model using cold FET pinch-off conditions, then “de-embedding parasitic” values to fit the “intrinsic parameters” gs, Cds, Cgd”, this is shown in fig. 5 as a series of response surface graphs, along with the effect of Vgs and VDS for various other intrinsic properties, in other words the intrinsic capacitances are extracted from measurement data, also see page 471 col. 1, last paragraph “where the nonlinear capacitance elements are obtained by multi-bias small signal measurements over the temperatures of
-55 to 175 °C.”)

Xu does not explicitly teach:
	repetitively modifying a second set of tuning parameters according to a degree of fitting of the I-V fitting curves until the degree of fitting of the I-V fitting curves conforms to a second set threshold;
	calculating the non-linear capacitance model parameters by fitting values of the intrinsic capacitances at multiple biases;
	...
	comparing the calculated non-linear capacitance model parameters with extracted non- linear capacitance model parameters to obtain a ratio of the calculated non-linear capacitance model parameters and the extracted non-linear capacitance model parameters;
	and setting a third set of tuning parameters, and repetitively modifying the third set of tuning parameters according to the ratio to tune the non-linear capacitance model parameters until the ratio conforms to a third set threshold. 



…respectively, to obtain I-V fitting curves (Plessis, abstract, teaches a method for “nonlinear transistor modelling” for “microwave amplifiers”, 
for the optimization program which optimizes fitting curves - then see section 4.4 starting on page 48 – this teaches a method for the “determination of the large-signal parameters” which “requires the fitting of the nonlinear equations” on measured data, wherein the “equation fitting” is by optimization and includes “Ids-Vds and IDs-Vgs data” [examples of I-V curves] (¶ 1), wherein ¶ 3 teaches that the “optimization” uses an “error function” which calculates “the sum of the differences between the optimized function values [e.g., from I-V fitting curves based on tuning parameters] and wanted data points” wherein the optimization “terminates when the error function changes with a value equal to or less than the specified termination change value [a threshold]” or “after the specified maximum number of iterations…” [the optimization program iterates to optimize the difference between the fitted curves and the measured data]
for fitting I-V curves – see page 50, ¶ 3 which teaches “fitting the nonlinear current equation” with associated “parameters”  - then see fig. 4.10 which shows the “Ids” modeled result – the “dots” are optimized to the I-V measurements, the “mesh” – these are I-V curves, see the axes “Vgs” and “Vds” compared to “Ids”, in regards to the particular Ids equation being used – one of ordinary skill would find it readily obvious to apply the optimization technique of Plessis to the compact model of Xu, as modified above, i.e. the optimization technique of Plessis is applied to the Ids equation and measured data in the system of Xu, as modified above)
repetitively modifying a second set of tuning parameters according to a degree of fitting of the I-V fitting curves until the degree of fitting of the I-V fitting curves conforms to a second set threshold (Plessis, as cited above, teaches optimizing I-V for “iterations” until the modelled I-V curve’s error function is equal to/less than a termination value [threshold for the degree of fitting, see above]);
calculating the non-linear capacitance model parameters by fitting values of the intrinsic capacitances at multiple biases (Plessis, section 3.7 on pages 38-39 teaches extracting the “intrinsic element values” [e.g., Cgs/Cgd which are examples of nonlinear capacitance model parameters] using a method similar to Xu, as modified above, 
Plessis then teaches in section 3.7 that first the “intrinsic element values” are extracted, at multiple biases [see below] and then used for an “intrinsic modelled circuit” [including non-linear capacitance model parameters] wherein “A Gauss-Newton optimizer is used to optimise the intrinsic parameter values so that the modelled data [including non-linear capacitance model parameters] are optimally fitted on the measured data [extracted capacitance values] 
in regards to this being at multiple biases – see section 3.6 on page 34, ¶ 1 to page 35 ¶ 1 which teaches that the “chosen” method is to “perform robust multi-bias optimisation-based parameter extraction” followed by computing the “intrinsic element values”
to clarify the above interpretation – see section 4.4, as cited above, on page 49 – this is also applied to “Cgs” and “Cgd” [non-linear capacitance models] – see fig. 4.11-4.13 – these show the resulting optimized non-linear capacitance model parameters (e.g., “Cgs” with the “capacitance equation”) that are fitted to, and optimized/tuned for the Cgs/Cgd of the “small-
	comparing the calculated non-linear capacitance model parameters with extracted non- linear capacitance model parameters to obtain a [function] of the calculated non-linear capacitance model parameters and the extracted non-linear capacitance model parameters (Plessis, as cited above, teaches this –specifically section 4.4 and fig. 4.11-4.13
specifically these plots show that the calculated/modelled non-linear capacitance parameters are compared with the extracted parameters and optimized to the extracted parameters
in regards to the function – see page 49, ¶ 3 as cited above – the “error function” is based on a ratio “between the optimized function values [non-linear capacitance model parameters] and wanted data points [extracted parameters]”, i.e.                         
                            E
                            r
                            r
                            o
                            r
                            =
                             
                            
                                ∑
                                
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                    i
                                    n
                                    g
                                     
                                    f
                                    u
                                    n
                                    c
                                    t
                                    i
                                    o
                                    n
                                    *
                                    (
                                    o
                                    p
                                    t
                                    i
                                    m
                                    i
                                    z
                                    e
                                    d
                                     
                                    v
                                    a
                                    l
                                    u
                                    e
                                    -
                                    m
                                    e
                                    a
                                    s
                                    u
                                    r
                                    e
                                    d
                                     
                                    d
                                    a
                                    t
                                    a
                                     
                                    p
                                    o
                                    i
                                    n
                                    t
                                    )
                                
                            
                        
                      ; and 
	setting a third set of tuning parameters, and repetitively modifying the third set of tuning parameters according to the [function] to tune the non-linear capacitance model parameters until the [function conforms to a third set threshold. (Plessis, as cited above, teaches that the optimization continues tuning/modifying the model until the error function passes a threshold)

Xu, as modified above, does not explicitly teach that the function is a ratio of modelled parameters compared to input data [extracted parameters]


However, Tofallis teaches using the ratio of modelled parameters compared to input data [extracted parameters] (Tofallis, section 2 on page 1353, ¶1 teaches “Kitchenham et al (2001) proposed using the ratio of the predicted value to the actual value as a measure of accuracy”, Tofallis further teaches using a natural log of this ratio “as a fitting criterion” [still the same ratio, just scaled by the log] - The “logarithm” is applied to the ratio to “overcome this asymmetry problem” (section 2, ¶ 1). )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Xu, as modified above, on a system which curve fits/models data to measured/extracted data points with the teachings from Tofallis on using a ratio, and/or the log of the ratio, between the modelled value and the actual value. The motivation to combine would have been that “this approach has elegant and useful practical characteristics.” for “fitting criterion” (Tofallis, section 2, ¶ 2), for example this “will be less affected by outliers” (Tofallis, page 1355, col. 1, ¶ 1). 
	Tofallis is analogous as it is reasonably pertinent to the problem faced by the applicant of determining a fitting metric to use for the problem. 

Regarding Claim 7
Xu teaches: 
	The method according to claim 5, wherein statistically analyzing the structural and technological parameters comprises:
importing the pulsed I-V test data and static I-V test data of a device to be analyzed, and the small-signal model parameters;(Xu, as cited above, teaches analyzing [including importing] both DC and pulse IV test data and small-signal model parameters,  e.g. see fig. 9 and fig. 10 which “shows the comparison of I-V results between modeled [simulated] and measured at Room temperature (DC I-V) and 85C(Pulse I-V), respectively” and see page 470, section III.A.)

Xu does not explicitly teach:
	extracting all of the structural and technological parameters relevant to the large-signal equivalent circuit model;
	and drawing a frequency distribution histogram based on the values of the structural and technological parameters. 

Qian teaches:
extracting all of the structural and technological parameters relevant to the large-signal equivalent circuit model;(Qian, as cited above for claim 1, teaches extracting the parameters from a compact model [e.g. the large-signal model of Xu] in order to model “process variation” – also see section 5.3.1 which teaches in this example application for produced devices “parameters” from a “model” are chosen for “parameter extraction”  - see table 5.1 for a list of the example structural and technological parameters extracted, e.g. structural such as “channel width correction” and “channel length correction” and technological such as “long-channel threshold voltage”, “Bulk Fermi potential”, “transconductance parameter” and the like

	and drawing a frequency distribution histogram based on the values of the structural and technological parameters. (Qian, as cited above – also see section 5.3.1 and the plots on pages 98-101 which show a variety of the extract parameters analyzed by histograms, wherein the analysis also includes the “confidence interval” and “SSE” [standard squared error] and “median” as examples of a statistical analysis
for more clarification see section 5.3.2 which provides details on the “parameter variability modeling”, e.g. “The threshold parameter VTO does not show any significant across-chip pattern, which is in line with the fact that threshold voltage variation is mainly the result of random dopant fluctuation and is largely dominated by the random components” and provides an example statistical analysis – pages 103-109 show various other forms of statistical analysis on these parameters)


Regarding Claim 8
Qian, in combination above, teaches:
	The method according to claim 7, wherein the structural and technological parameters comprise device parameters resulting from fabrication of the GaN device.(Qian, chapter 5, as 
	in regards to this being GaN devices- see Xu as cited above which teaches the compact modelling procedure for “GaN” devices, i.e. the technique in Qian is being applied to GaN devices such as in Xu and the model associated with the GaN devices)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Zhang et al., US 7,735,033 – see col. 11 to col. 12, also see col. 13-col. 17.
 Barford et al., US 5,946,482 – see the abstract, see col. 2, see col. 5 and see col. 8-9
Tsai et al., US 6,594,594 – see the abstract and figure 1
Campus-Roca et al., “Multibias scalable HEMT small-signal modeling based on a hybrid direct extraction/particle swarm optimization approach”, 2012- see figure 2, see § 2.2, see page 565 col. 2. 
Chen, “A reliable and efficient small‐signal parameter extraction method for GaN HEMTs”, 2018 – this is a publication by the inventors of the presently claimed invention and appears to be related to it, e.g. see the abstract, see figure 3
Jarndal et al., “Reliable Model Parameter Extraction Method Applied to AlGaN/GaN HEMTs”, Feb. 2016 – see figure 3, see page 1 col. 2, ¶ 1-2.
Kondoh, “AN ACCURATE FET MODELLING FROM MEASURED S-PARAMETERS”, 1986 – see § 2 and § 3
Neumayer et al., “Synthesis of SPICE-Compatible Broadband Electrical Models from n-Port Scattering Parameter Data”, 2002 – see the abstract, see the section “Data fitting”
Rumsey et al., “S-Parameter Macromodels Incorporated into FDTD Simulation of Transmission Line Networks”, 2002 – see § 3 and § 5.
Sabat et al., “Artificial bee colony algorithm for small signal model parameter extraction of MESFET”, 2010 – see section 2. starting at the section “Fitting of a Suitable Transfer Function” and including the section “Simulation” as well
Tayel et al., “Swarm Intelligence - based Small Signal Parameters Extraction for PHEMT”, 2009, see sections 1-2. 
 Wen et al., “An efficient parameter extraction method for GaN HEMT small-signal equivalent circuit model”, 2015 – see page 4, see equations 1-5 and the description of those equations, see figure 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128